               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION
                    CASE No. 7:14-cv-000185-BR

ANNJEANETTE GILLIS, et al.,

     Plaintiffs,

v.                                  MEMORANDUM OPINION AND ORDER

MURPHY-BROWN, LLC, d/b/a
SMITHFIELD HOG PRODUCTION
DIVISION,

     Defendant.


     The following matters are pending before the court:

“Plaintiffs’ Motion In Limine Regarding Evidence or Argument on

Medical Records” (ECF No. 123); and “Defendant Murphy-Brown

LLC’s Motion in Limine to Exclude Evidence of Diagnosable

Medical Conditions at Trial” (ECF No. 116).

     1. Plaintiffs move the court to exclude or limit reference

to medical records at trial. (ECF No. 123).   As noted by the

plaintiffs in their motion, the court considered this issue on

plaintiffs’ virtually identical motion in the cases of McKiver

v. Murphy-Brown, LLC, Civil Matter No. 7:14-180-BR; McGowan v.

Murphy-Brown, LLC, Civil Matter No. 7:14-182-BR; and Artis v.

Murphy Brown, LLC, Civil Matter No. 7:14-237-BR.   For the

reasons set forth in the court’s orders in the above-mentioned

cases, the court GRANTS the plaintiffs’ motion, such that

defendant may not broadly introduce the plaintiffs’ medical
records but may use them to impeach a witness whose testimony is

contradicted by evidence contained in the medical records.

     2. The defendant moves to exclude evidence and testimony

pertaining to diagnosable medical conditions.          (ECF No. 116).

In McKiver, McGowan, and Artis, the court allowed defendant’s

identical motions.   In the present action, the plaintiffs do not

object to this motion.   Therefore, for the reasons set forth in

the court’s orders in the above-mentioned cases, the defendant’s

motion to exclude evidence of diagnosable medical conditions at

trial is GRANTED as to any of plaintiffs’ testimony that a

diagnosable medical condition was caused by defendant’s

operations.

     The Clerk is directed to send copies of this Order to all

counsel of record.

     IT IS SO ORDERED this 24th of October, 2018.

                              ENTER:



                             David A. Faber
                             Senior United States District Judge




                                 2
 
